Citation Nr: 0824632	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed diabetic 
retinopathy, to include as secondary to the service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for a claimed cataract 
disorder, to include as secondary to the service-connected 
diabetes mellitus.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1959 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the RO.  

In a March 2005 private examination, the examiner stated that 
the veteran suffered from pain and numbness and experiences 
burning and tingling sensations in both legs.  The examiner 
opined that these conditions were evidence of diabetic 
neuropathy.  

The veteran's original claim was for diabetes mellitus and 
complications arising therefrom.  Because the matter 
concerning diabetic neuropathy secondary to the service-
connected diabetes mellitus has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  

Under 38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran underwent a VA eye examination in February 2005.  
The VA examiner indicated the veteran's claim file was not 
available for review in conjunction with the examination.  
The examiner concluded that the veteran did not have diabetic 
retinopathy and that the veteran's cataracts in both eyes did 
not result from his diabetes mellitus.  

In this regard, the Board notes that the probative value of a 
medical opinion largely depends upon the extent to which such 
an opinion was based on a thorough review of a veteran's 
medical history, as contained in his claims file.  In cases 
where an examiner who has rendered a medical opinion has not 
had an opportunity to review the veteran's medical records, 
the medical opinion's probative value is substantially 
limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(bare conclusions without a factual predicate in the record 
are not considered probative).  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2005).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
nature and likely etiology of the claimed 
visual and eye disorders.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  The examination 
must include a complete rationale for the 
opinions expressed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
it is at least as likely as not (i.e., a 
50 percent or greater likelihood) that 
the veteran has a current vision disorder 
or cataracts that were caused or 
aggravated by the service-connected 
diabetes mellitus.  A complete rationale 
must be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of all indicated 
development, the veteran's claim should 
be readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



